FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10155

               Plaintiff - Appellee,             D.C. No. 4:09-cr-50211-JMR

  v.
                                                 MEMORANDUM *
RUBEN ALVAREZ-CERVANTES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David S. Doty, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Ruben Alvarez-Cervantes appeals from the revocation of his supervised

release and the 12-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Alvarez-Cervantes’ counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-10155